DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/696,202 on March 16, 2021. Please note: Claims 1, 3, 6, 9 and 11-15 have been amended. Claims 1-16 are pending and have been examined.
Examiner’s note: due to the newly presented rejection under 35 U.S.C. 101, this Office Action is not made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/16/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because foreign patent document cite number 1 has an incorrect document number.  Specifically, a foreign document with the document number EP 1 282 986 is listed, but a foreign document with the document number EP 1 282 906 has been provided with the IDS. Therefore, EP 1 282 906 has been considered, but EP 1 282 986 has not been considered. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on March 16, 2021, overcomes the objections.

Claim Objections
The previous claim objections, except those noted below, are hereby withdrawn since the amended claims, submitted on March 16, 2021, overcome the objections.
Claims 11-14 are objected to because of the following informalities:
	In lines 7-8 of Claim 11: “a first layer (20) of resistive material coating” should read “the layer (20) of resistive material coating” because the claim previous recites “a layer (20)”, which provides antecedent basis for “the layer (20)”.
	In lines 6-7 of Claim 13: “the first layer (20) of resistive material coating” should read “the layer (20) of resistive material coating” because there is a lack of antecedent basis for “the first layer (20) of resistive material coating”.
	In 4 of Claim 14: “a highly resistive material coating” is an element which has already been recited in claims 11 and 12, which claim 14 depends on. Therefore, this element should be referred to with “the”.
	In lines 6-7 of Claim 14: “being electrical contact with the first layer” should read “being in electrical contact with the first layer”.
	In line 7 of Claim 14: “the first layer (20) of resistive material coating” should read “the layer (20) of resistive material coating” because there is a lack of antecedent basis for “the first layer (20) of resistive material coating”.
	In the last line of Claim 14: the claim previous read “the method of claims 11” and now reads “the method of claims 11 or 12”, but has been improperly marked to indicate that the claim previous read “the method of claims 11 to 12”. For the purposes of Examination, the claim is being interpreted as it currently reads.
	Claim 12 depends on claim 11, and is therefore objected to for including the above discussed informalities in claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the electronic control unit (450) being configured to evaluate the capacitance variation of the resistive layer that is indicative of a touch event on the capacity touch fabric sensor (10)” in claim 1, and “an electronic control unit (450) configured to receive and interpret a data structure generated by a human gesture according to the method of claims 11 to 12” in claim 13, and “the data structure being suitable to be interpreted by an electronic control unit (450) according to the method of claims 11” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 20120105370 A1).

Regarding Claim 1, Moore teaches:
A capacity touch fabric sensor (10) (See paragraph [0088]; The Examiner is interpreting the disclosed eSheet wire grid projected capacitive touch sensor(s) could likewise be placed behind a projector screen as corresponding to a capacity touch fabric sensor) comprising a fabric layer (30) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]) and layer (20) (FIG. 21: 31fY) of a highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30), wherein the fabric sensor (10) further comprises a plurality of electrodes (40) (FIG. 21: 31wY) superimposed to the fabric layer (30) (See FIG. 1: 31w, corresponding to 31wY in FIG. 21, superimposed to 30), the plurality of electrodes (40) being electrically coupled with the layer (20) of resistive material coating (See paragraph [0056]), each electrode (40) being (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: the Examiner is interpreting the portion of the wires at the edge of the sensor as corresponding to an electrical connection) to an electronic control unit (450) (See Applicant’s page 7, lines 5-8. The Examiner is interpreting the structure corresponding to the claimed electronic control unit as being a digital central processing unit, and structural equivalents thereof, in accordance with interpretation under 112(f), as discussed in the above “Claim Interpretation” section), the electronic control unit (450) (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: The Examiner is interpreting the electronics as necessarily including a structure equivalent to the claimed electronic control unit) being configured to evaluate capacitance variation of the resistive layer that is indicative of a touch event on the capacity touch fabric sensor (10) (See paragraph [0083], lines 1-4 and the last two lines).

Regarding Claim 2, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the resistive coating layer (20) is screen printed on the fabric layer (30) (See paragraph [0065]).

Regarding Claim 8, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the electrical connections (50) are connecting wires ) (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: the Examiner is interpreting the portion of the wires at the edge of the sensor as corresponding to an electrical connection) made from a material chosen from steel, nylon with carbon impurities, or copper and can be insulated or non-insulated (See paragraph [0064], lines 1-9 and paragraph [0079], lines 8-12).

Regarding Claim 9, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the capacitance variation evaluated by the electronic control unit (450) is a function of the distance between the area of contact and the electrodes (40) and of an electrical resistivity of the resistive coating layer (20) (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]; Because the electrical resistivity of the resistive coating layer affects the effect capacitance at every point on the sensor (As discussed in paragraph [0083]), and because the distance between the area of contact and the electrodes determines the capacitance variation (As discussed in paragraph [0109]), Moore teaches this limitation).

Regarding Claim 11, Moore teaches:
A method (See the method steps discussed below) of detecting a touch event on a fabric sensor (10) (See paragraph [0088]; The Examiner is interpreting the disclosed eSheet wire grid projected capacitive touch sensor(s) could likewise be placed behind a projector screen as corresponding to a fabric sensor), the method comprising: 
- providing a fabric layer (30) on the fabric sensor (10) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]); 
- providing a layer (20) of a highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30); 
- providing a plurality of electrodes (40) (FIG. 21: 31wY) superimposed to the fabric layer (30) (See FIG. 1: 31w, corresponding to 31wY in FIG. 21, superimposed to 30), the plurality of electrodes (40) being electrically coupled with a first layer (20) of resistive material coating (See paragraph [0056]); 
- evaluating capacitance variations provided by the plurality of electrodes (40) (See paragraph [0083], lines 1-4 and the last two lines); 
- determining a touch event as a function of capacitance variations provided by the plurality of electrodes (40) (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]).

Regarding Claim 12, Moore teaches:
The method according to claim 11, wherein the touch event is interpreted by considering a value of capacitance provided by an electrode (40) as a measure of the proximity of said event to said electrodes (40) (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]).

Claim 13, Moore teaches:
A textile substrate for interpreting human gestures, the textile substrate comprising the capacity touch fabric sensor (10) (See paragraph [0088]; The Examiner is interpreting the disclosed eSheet wire grid projected capacitive touch sensor(s) could likewise be placed behind a projector screen as corresponding to a textile substrate comprising a capacity touch fabric sensor), said capacity touch fabric sensor (10) comprising the fabric layer (30) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]) and layer (20) (FIG. 21: 31fY) of the highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30), wherein the fabric sensor (10) further comprises the plurality of electrodes (40) (FIG. 21: 31wY) superimposed to the fabric layer (30) (See FIG. 1: 31w, corresponding to 31wY in FIG. 21, superimposed to 30), the plurality of electrodes (40) being electrically in electrical contact with the first layer (20) of resistive material coating (See paragraph [0056]), the capacity touch fabric sensor (10) being connected (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: the Examiner is interpreting the portion of the wires at the edge of the sensor as corresponding to an electrical connection) to an electronic control unit (450) (See Applicant’s page 7, lines 5-8. The Examiner is interpreting the structure corresponding to the claimed electronic control unit as being a digital central processing unit, and structural equivalents thereof, in accordance with interpretation under 112(f), as discussed in the above “Claim Interpretation” section)  (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: The Examiner is interpreting the electronics as necessarily including a structure equivalent to the claimed electronic control unit) configured to receive and interpret a data structure generated by a human gesture (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]: Therefore, the projected capacitance or change in capacitive loading at each wire line which is received by the sense electronics corresponds to a data structure generated by a human gesture (for example as discussed in paragraph [0109])) according to the method of claims 11 or 12 (See the above discussions of claims 11 and 12).

Regarding Claim 14, Moore teaches:
See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]: Therefore, the projected capacitance or change in capacitive loading at each wire line which is received by the sense electronics corresponds to a data structure codifying a gesture (for example as discussed in paragraph [0109])) performed on a textile substrate, the textile substrate comprising the capacity touch fabric sensor (10) (See paragraph [0088]; The Examiner is interpreting the disclosed eSheet wire grid projected capacitive touch sensor(s) could likewise be placed behind a projector screen as corresponding to a textile substrate comprising a capacity touch fabric sensor), said capacity touch fabric sensor (10) comprising the fabric layer (30) (FIG. 21: 30) (See paragraph [0087], lines 1-3 and paragraph [0088]) and layer (20) (FIG. 21: 31fY) of a highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30), wherein the fabric sensor (10) further comprises the plurality of electrodes (40) (FIG. 21: 31wY) superimposed to the fabric layer (30) (See FIG. 1: 31w, corresponding to 31wY in FIG. 21, superimposed to 30), the plurality of electrodes (40) being electrical contact with the first layer (20) of resistive material coating (See paragraph [0056]), the data structure comprising raw touch data generated by the touch fabric sensor (10) during a predefined interval of time in which a gesture event is performed on the capacity touch fabric sensor (10) (See paragraph [0083], lines 1-13 and the last two lines and paragraph [0109]: Therefore, the projected capacitance or change in capacitive loading at each wire line which is received by the sense electronics corresponds to a data structure comprising raw touch data generated by the touch fabric sensor (10) during a predefined interval of time in which a gesture event is performed on the capacity touch fabric sensor (10) (for example as discussed in paragraph [0109])), the data structure being suitable to be interpreted by an electronic control unit (450) (See Applicant’s page 7, lines 5-8. The Examiner is interpreting the structure corresponding to the claimed electronic control unit as being a digital central processing unit, and structural equivalents thereof, in accordance with interpretation under 112(f), as discussed in the above “Claim Interpretation” section)  (See paragraph [0087], lines 9-13 and paragraph [0088], last six lines: The Examiner is interpreting the electronics as necessarily including a structure equivalent to the claimed electronic control unit) according to the method of claims 11 or 12 (See the above discussions of claims 11 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Karagozler (US 20180255842 A1).

Regarding Claim 3, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the resistive coating layer is realized, at least in part, with a polymer (See paragraph [0064], lines 13-21).
Moore does not explicitly teach:
the resistive coating layer is realized, at least in part, with a polymer selected from polyacrylates, polyamines and polyurethanes.
However, in the same field of endeavor, fabrics with sensors (Karagozler, Abstract), Karagozler teaches:
	A layer is realized, at least in part, with a polymer selected from polyacrylates, polyamines and polyurethanes (See paragraph [0083]).
Moore contained a device which differed from the claimed device by the substitution of the resistive coating layer is realized, at least in part, with a polymer, but not selected from polyacrylates, polyamines and polyurethanes. Karagozler teaches the substituted element of a layer realized with a polymer selected from polyacrylates, polyamines and polyurethanes. Their functions were known in the art to provide electrically conductive layers. The polymer taught by Moore could have been substituted with the polymer taught by Karagozler and the results would have been predictable and resulted in coating the fabric layer with a polymer selected from polyacrylates, polyamines and polyurethanes to achieve the effects taught by Moore.


Regarding Claim 10, Moore does not explicitly teach:
The capacity touch fabric sensor (10) of claim 1, wherein the fabric layer (30) is a woven fabric.
However, in the same field of endeavor, fabrics with sensors (Karagozler, Abstract), Karagozler teaches:
A capacity touch fabric sensor, wherein a fabric layer (30) is a woven fabric (See paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore) so the fabric layer (30) is a woven fabric (as taught by Karagozler). Doing so would have allowed the capacity touch fabric sensor to be implemented in a number of objects (See Karagozler, paragraph [0035]).

Regarding Claim 15, Moore does not explicitly teach:
A garment that contains the fabric sensor (10) according to claim 1.
However, in the same field of endeavor, fabrics with sensors (Karagozler, Abstract), Karagozler teaches:
A garment that contains a fabric sensor (See paragraphs [0034] and [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore) so a garment that contains the fabric sensor (10) according to claim 1 (as taught by Karagozler). Doing so would have allowed the capacity touch fabric sensor to be implemented in a number of objects (See Karagozler, paragraph [0035]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Hofmann et al. (US 20150236754 A1), hereinafter Hofmann.

Regarding Claim 4, Moore teaches:
The capacity touch fabric sensor (10) of claim 1, wherein the resistive coating layer is realized, at least in part, with a polymer (See paragraph [0064], lines 13-21).
Moore does not explicitly teach:

However, in the same field of endeavor, capacitive sensors (Hofmann, Abstract), Hofmann teaches:
A layer is realized, at least in part, with a biopolymer (See paragraph [0052]).
Moore contained a device which differed from the claimed device by the substitution of the resistive coating layer is realized, at least in part, with a polymer, but not a biopolymer. Hofmann teaches the substituted element of a layer realized with a biopolymer. Their functions were known in the art to provide electrically conductive layers. The polymer taught by Moore could have been substituted with the biopolymer taught by Hofmann and the results would have been predictable and resulted in coating the fabric layer with a biopolymer to achieve the effects taught by Moore.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Moore in view of Hofmann teaches all of the elements of the claimed invention, as stated above. Furthermore, Moore in view of Hofmann teaches:
The capacity touch fabric sensor (10) of claim 4, wherein an electrically conductive material is applied to said biopolymer, said electrically conductive material being a carbonaceous material, selected from a group consisting of activated carbon, high surface area carbon, graphene, graphite, activated charcoal, carbon nanotubes, carbon nanofibers, activated carbon fibers, graphite fibers, graphite nanofibers, carbon black and mixtures thereof (See Moore, paragraph [0064], lines 10-13, carbon nanotubes are an electrically conductive material that is applied to the junction between the wire and the transparent conductive electrode stripes; As discussed above, the transparent conductive electrode stripes, corresponding to the resistive coating layer in Moore, was modified according to Hofmann to be realized, at least in part, with a biopolymer. Therefore, as combined above, the electrically conductive material would be applied to the biopolymer in Moore in view of Hofmann).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Hofmann as applied to claim 4 above, and further in view of Hwang et al. (US 20090309072 A1), hereinafter Hwang.

Claim 5, Moore in view of Hofmann does not explicitly teach:
	The capacity touch fabric sensor (10) of claim 4, wherein said biopolymer is selected from microbial cellulose, microbial collagen, cellulose/chitin copolymer, microbial silk, and mixture thereof.
However, Hwang, which is reasonably pertinent to the problem faced by the inventor (i.e., the problem of using biopolymers to create conductive layers) (See Hwang, paragraph [0001]: Hwang is directed to creating a novel carbon nanotubes (CNT)-like thin film structure from bacterial cellulose (BC) films, which creates a conductive material, as discussed in paragraph [0009]), Hwang teaches:
	A biopolymer is selected from microbial cellulose, microbial collagen, cellulose/chitin copolymer, microbial silk, and mixture thereof (See paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore in view of Hofmann) so said biopolymer is selected from microbial cellulose, microbial collagen, cellulose/chitin copolymer, microbial silk, and mixture thereof (as taught by Hwang). Doing so would have produced a resistive coating layer that has high strength and flexibility (See Hwang, paragraph [0009]).

Regarding Claim 16, Moore in view of Hofmann does not explicitly teach:
	The capacity touch fabric sensor (10) of claim 4, wherein said biopolymer is microbial cellulose.
However, Hwang, which is reasonably pertinent to the problem faced by the inventor (i.e., the problem of using biopolymers to create conductive layers) (See Hwang, paragraph [0001]: Hwang is directed to creating a novel carbon nanotubes (CNT)-like thin film structure from bacterial cellulose (BC) films, which creates a conductive material, as discussed in paragraph [0009]), Hwang teaches:
	A biopolymer is microbial cellulose (See paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore in view of Hofmann) so said biopolymer is microbial cellulose (as taught by Hwang). Doing so would have produced a resistive coating layer that has high strength and flexibility (See Hwang, paragraph [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazzeo et al. (US 20160209441 A1), hereinafter Mazzeo.

Regarding Claim 7, Moore does not explicitly teach:
The capacity touch fabric sensor (10) of claim 1, wherein the electrodes (40) are screen printed on the fabric layer (30).
However, in the same field of endeavor, capacitive touch sensors (Mazzeo, Abstract), Mazzeo teaches:
Electrodes are screen printed (See paragraph [0170] and [0174]) on a fabric layer (See paragraph [0048]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the capacity touch fabric sensor (as taught by Moore) so the electrodes (40) are screen printed on the fabric layer (30) (as taught by Mazzeo). Doing so would have allowed for the capacity touch fabric sensor to be mass produced (See Mazzeo, paragraph [0195]).

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
	Applicant argues (Remarks, pages 11-12) that Moore does not teach “layer (20) of a highly resistive material coating, the resistive coating layer (20) coating the fabric layer (30)” as recited in claim 1. The Examiner respectfully disagrees for the following reasons.
	Applicant argues the following (Remarks, page 12): “In other words, it would appear that it is the conductive component of the wire electrode (low interface resistance) that have to be considered, while the resistive properties are not explicitly mentioned by Moore, which only mentions the fact that: "The TCE material does not have to have a high conductivity because it only needs to be conductive enough to spread the charge or voltage across the pixel width ". In fact, the resistive properties of such element have been introduced, as a deduction, by the Examiner himself”. The Examiner respectfully submits that, while the resistivity of the TCE material taught by Moore is not explicitly discussed, this is an inherent feature based on the discussion of conductivity. Specifically, resistivity is the measure of a material’s resistance to electric current, while conductivity, inversely, is the measure 
Applicant argues the following (Remarks, page 12): “On the contrary, the presently claimed invention is directed to a layer (20) of a highly resistive material coating, the resistive coating layer (20) coating the fabric layer (30) and not to a wire as the transparent conductive electrode (TCE) 31f as described by Moore”. The Examiner respectfully disagrees that the claim limitation is differentiated from Moore. Specifically, Moore teaches layer (20) (FIG. 21: 31fY) of a highly resistive material coating (See paragraph [0056]: Therefore, since the TCE, corresponding to 31fY in FIG. 21 does not have a high conductivity, it is correspondingly highly resistive. This is because resistivity is the inverse of conductivity. Therefore, the TCE being highly resistive is an inherent feature), the resistive coating layer (20) coating the fabric layer (30) (See FIG. 1: 31f, corresponding to 31fY in FIG. 21, coats 30). Therefore, the TCE corresponding to 31f in FIG. 21 coats both the wire 31w and the fabric layer 30. 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692